DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “wherein upper surfaces of the STI regions are lower than a top of the plurality of fin structures; wherein each of the plurality of fin structures comprises a first fin structure and a second fin structure, wherein the first fin structure is configured to be higher than an upper surface of the STI regions, and the second fin structure are configured to be below the upper surface of the STI regions” is unclear and vague. Applicants needs to clarify if upper surface of the STI regions are lower of above the plurality of fin structures. The second fin structure which is part of the plurality of fin structures is lower than the upper surface of the STI which is a contradiction to the first part of the limitations. Correction is requested.  Also, the limitations “step 4: removing by etching the first fin structure of each of the plurality of fin 
Claims 2-9 are also rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al (US Publication No. 2021/0265350) in view of Park et al (US Publication No. 2020/0027981).
Regarding claim 1, as best understood, Chin discloses a method of forming a source and a drain epitaxy of an FinFET device, comprising: step 1: providing a fin device structure Fig 3, including: forming a plurality of fin structures located on a substrate and arranged in a spaced manner in a longitudinal direction Fig 3: wherein outer surfaces of the plurality of fin structures and the substrate are covered with a thin oxide layer Fig 7, 60: forming shallow trench isolation (STI) regions Fig 7, 56 located between adjacent ones of the plurality of fin structures outside the thin oxide layer Fig 7, wherein upper surfaces of the STI regions are lower than a top of the plurality of fin Fig 7: wherein each of the plurality of fin structures comprises a first fin structure Fig 7, wherein the first fin structure is higher than an upper surface of the STI regions Fig 7 : and forming a plurality of gate structures on the substrate and arranged spaced out from each other in a transverse direction on the thin oxide layer on the outer surfaces of the plurality of fin structures Fig 9: step 2: depositing sidewalls Fig 9-10 covering outer surfaces of the plurality of gate structures and the thin oxide layer on the outer surfaces of the plurality of fin structures Fig 9-10 ¶0038-0040: step 3: removing the sidewalls on top of the plurality of gate structures by etching, and removing sidewalls on second fin structures among the plurality of fin structures by etching¶0038-0040; step 4: removing by etching fin structure with the sidewalls removed in step 3, so as to form trenches at where the fin structure is removed Fig 16; and step 6: forming an epitaxial layer structure at the trenches Fig 18C-18D. Chin discloses all the limitations except for the step of removing first fin structures.
Whereas Park discloses a method of forming a source and a drain epitaxy of an FinFET device, comprising: step 1: providing a fin device structure Fig 4, including: forming a plurality of fin structures located on a substrate and arranged in a spaced manner in a longitudinal direction Fig 4: wherein outer surfaces of the plurality of fin structures and the substrate are covered with a thin oxide layer Fig 5 ¶0052-0055: forming shallow trench isolation (STI) regions located between adjacent ones of the plurality of fin structures Fig 4, wherein upper surfaces of the STI regions are lower than a top of the plurality of fin structures Fig 4: wherein each of the plurality of fin structures comprises a first fin structure Fig 5, wherein the first fin structure is higher than an upper surface of the STI regions Fig 5: and forming a plurality of gate structures on the Fig 5 ¶0052-0057: step 2: depositing sidewalls Fig 10, 610 covering outer surfaces of the plurality of gate structures and the thin oxide layer on the outer surfaces of the plurality of fin structures Fig 10: step 4: removing by etching the first fin structure from each of the second fin structures Fig 11 with the sidewalls removed, so as to form trenches at where the first fin structure is removed Fig 11; step 5: removing by etching the thin oxide layer on sidewalls of the trenches to expand a volume of each of the trenches Fig 12. Chin and Park are analogous art because they are directed to FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the method of Chin and incorporate the teachings of Park using selective etching techniques to provide an alternative method to ease device production.
Regarding claim 2, as best understood, Chin discloses wherein the plurality of gate structures in step 1 comprises a polysilicon layer, a hard mask layer located on the polysilicon layer, and an oxide layer located on the hard mask layer ¶0034.
Regarding claim 3, as best understood, Chin discloses wherein a height of the first fin structure in step 1 ranges from 30nm to 90nm ¶0024.
Regarding claim 4, as best understood, Chin discloses wherein removing by etching the sidewalls on top of the plurality of gate structures in step 3 comprises 
	Regarding claim 5, as best understood, Park discloses wherein when the thin oxide layer on the sidewalls of the trenches is removed in step 5, the STI regions on two sides of the first fin structure corresponding to the etched thin oxide layer are also etched to form STI trenches Fig 11-12 ¶0067.
Regarding claim 6, as best understood, Chin discloses, wherein etching the thin oxide layer in step 5 is anisotropic etching ¶0039, 0045, 0048.
Regarding claim 7, as best understood, Park discloses wherein a longitudinal thickness of the thin oxide layer after step 5 ranges from 3nm to 10nm ¶0055.
Regarding claim 8, as best understood, Park discloses wherein a transverse thickness of the thin oxide layer after step 5 is 2nm ¶0055.
Regarding claim 9, as best understood, Chin discloses wherein the epitaxial layer structure formed in step 6 is either SiGe or SiP ¶0055.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811